Citation Nr: 9905353	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-47 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1988 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.

The case was previously before the Board in June 1996 and was 
remanded to the RO for additional evidentiary development.  
Following compliance with the Board's directives on Remand, 
the RO has continued the denial of the veteran's claim.  He 
continued his appeal.  The case is now returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran served as a combat engineer in Vietnam, 
assigned to the 26th Engineer Battalion, Americal Division, a 
unit shown to have participated in the clearing of roads, 
disarmament of enemy booby traps and mines, and to have 
received casualties during such operations; therefore, the 
veteran was engaged in combat against the enemy.

3.  The medical evidence of record suggests that the veteran 
is currently diagnosed with PTSD, attributable to combat 
related stressors in service.





CONCLUSIONS OF LAW

The veteran has PTSD as a result of his military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's DD Form 214 reveals that the 
veteran had a military occupational specialty as a combat 
engineer and was assigned to D Company, 26th Engineer 
Battalion in the Republic of Vietnam.  The veteran received a 
Vietnam Campaign Medal, Vietnam Service Medal, and a National 
Defense Service Medal.  Further review of the veteran's DA 
Form 20, service personnel record, indicates that he served 
in Vietnam from October 1969 until October 1970.  He also 
participated in two operational campaigns while in Vietnam, 
the summer-fall campaign of 1969 and another unnamed 
campaign.

A careful review of service medical records reveals a 
negative entrance examination in February 1968.  The veteran 
was treated for one instance of anxiety in September 1970.  
But it was reported this was of unclear etiology and no 
diagnosis was made.  On separation examination in October 
1970, there were no pertinent complaints and all findings 
were normal, including psychiatric findings.

In January 1988, the veteran submitted his original claim 
seeking service connection for PTSD.


Records received indicated the veteran was interviewed for a 
VA examination in May 1988 and inpatient treatment was 
recommended as a result of that interview.  The veteran 
agreed and underwent VA hospitalization for most of May 1988.  
There was no history of prior psychiatric treatment.  It was 
noted the veteran was divorced father of three living with 
his brother and sister-in-law.  The veteran reported being 
obsessed with past war time experiences.  He described 
nightmares and being awakened sweating and frightened   He 
preferred isolation, remaining alone in his room and had 
little social contact.  The veteran also reported hearing 
conflicting good and bad voices talking in his head.  The 
initial evaluation impression was that of probable chronic 
paranoid schizophrenia.  It was also noted that he seemed to 
meet the criteria for PTSD, but this seemed secondary to the 
other diagnosis.  The hospital discharge summary noted the 
veteran remained suspicious and paranoid throughout his 
hospitalization.  It was reported that he did exhibit 
intermittent startle response to noise, but did not complain 
of flashbacks or nightmares.  During his hospitalization, he 
was prescribed medication for his depression, he participated 
in group therapy, and it was noted that his depression began 
to lift during his stay.  The final diagnosis was that of 
major depressive disorder and PTSD.

In a January 1989 statement, the veteran reported that on or 
about November 11, 1969, a friend named Charley McCoy was 
killed by an undetected mine on a road from a landing zone.  
He also reported being hit by their own artillery that same 
evening.  He also reported being ambushed on a "tin truck 
road" on or about November 29, 1969.  He stated that no one 
was killed except the commanding officer.  He also reported 
coming under mortar and rocket attack along the beach on or 
December 15, 1969.

In January 1989, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he served with the 26th Engineer Battalion in Vietnam 
and he testified about the same incidents that were also 
described in his written statement.  The veteran further 
testified that there were numerous other stressor incidents 
that he witnessed during his year in Vietnam.  The veteran 
reported that his unit was frequently ambushed while going 
down a particular road and took several casualties on what he 
referred to as "tin truck road."  (See Transcript, p. 5).  
The veteran testified that his nightmares involved seeing 
dead Vietnamese along the roadside, and also of searching for 
booby traps, mines, and things of that sort.  (See 
Transcript, p. 9).  A complete transcript of the testimony is 
of record.

Subsequently received were VA outpatient treatment records 
from May 1988 to August 1988 that indicated an assessment of 
anxiety and depression and it was reported that the veteran 
was receiving monthly medication.

Received in February 1989 was a report from the U.S. Army & 
Joint Services Environmental Support Group (ESG), now known 
as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  The report noted that they were unable 
to confirm any of the specific incidents reported by the 
veteran, as there was no information concerning either a 
Charley McCoy or the Company commander being killed in 
action, nor of the unit coming under artillery fire.  It was 
noted, however, that another individual from the veteran's 
Company named SP4 Curtis Weeks was killed in action on 
November 5, 1969.  The report also enclosed Company morning 
reports from November 1969 to October 1970.  These reports 
verified that during the period of April 1970, the veteran's 
Company opened Hill 533 for 7 convoys, and in this action 
there were 8 U.S. wounded in action, 1 killed in action and 2 
Army of the Republic of Vietnam wounded in action.  It was 
also noted that several vehicles and pieces of equipment were 
either destroyed or damaged.  It was reported that all 
casualties and all damage were caused by mines.  The reports 
also verified that the 26th Engineer Battalion was involved 
in numerous other operations involving road clearing, land 
clearing, and road construction, that involved the removal of 
significant numbers of mines and booby traps.

In June 1990, the veteran provided another statement of his 
history in Vietnam, reporting that his duties consisted of 
operating heavy equipment, clearing booby traps and mines, 
and building roads.  He reported being subject to ambush and 
doing perimeter patrols during his duties.  He also reporting 
remembering Charley McCoy and Ron Harris as service members 
in his squad who were killed, but stated there were 
approximately 15 others also killed by ambush, land mines, or 
rocket and mortar attack.

Following the Board's June 1996 Remand, the veteran underwent 
another VA examination in November 1996.  The veteran 
reported being depressed, isolated, angry, and having 
frequent suicidal thoughts.  It was noted that he had 
recently been prescribed Prozac and Benadryl but had not been 
taking any medications for the prior three years.  The 
veteran was currently going through a divorce.  There was no 
evidence of psychosis or delusional thinking.  He admitted 
current sleep problems. It was also noted that he had a lot 
of underlying anger related to not having been service 
connected and he made statements at every opportunity 
regarding PTSD.  The diagnosis was that of chronic PTSD with 
residual symptoms and also chronic depression related to the 
PTSD.

The veteran provided a statement in March 1997 that was 
essentially duplicative of his earlier stressor statements.

The Board notes that in the informal hearing presentation 
received in January 1999, the veteran's representative 
referred to the Vietnam Order of Battle, by Shelby Stanton, 
as supporting the veteran's contentions regarding the duties 
of the 26th Engineer Battalion.  The material referenced the 
death, in Vietnam, of Major General Dillard who commanded the 
U.S. Army Engineer Command in May 1970.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for PTSD.  It is argued that 
the veteran's service personnel records verify that he served 
as a combat engineer with the 26th Engineer Battalion.  It is 
argued that the veteran has contended and testified that his 
duties included clearing roads of mines and booby traps, and 
that his unit was subject to ambush, that he witnessed the 
death and wounding of soldiers due to mines and booby traps, 
as well as mortar and rocket attack.  It is further argued 
that the unit history provided by ESG adequately corroborates 
the veteran's history of participation in combat.  Therefore, 
it is argued that given the veteran's history of combat 
exposure, he has provided credible testimony of having been 
exposed to stressors in service, which in combination with 
the diagnosis of PTSD made on VA examinations, warrants a 
grant of service connection for PTSD.

Initially, the Board finds that the veteran's claim regarding 
PTSD is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Furthermore, after reviewing the record, 
the Board is satisfied that all relevant facts have been 
properly developed.  The record is devoid of any indication 
that there are other records available which might pertain to 
the issue on appeal.  All medical records which the veteran 
has identified as available have been obtained and an effort 
has been made to verify the veteran's claimed stressors to 
the extent possible.  No further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

The applicable laws and regulations provide that, in order to 
establish service connection for a disability, there must be 
objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110.  If a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology post-service.  38 
C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

With regard to the veteran's claim of service connection for 
PTSD, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  If the claimed 
in-service stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Id.




Where, however, VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
of Veterans Appeals cited the three elements required by 
section 3.304(f) to warrant a grant of service connection for 
PTSD: (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen, at 138.  The Court 
further held that, if the claimed stressor is not combat-
related, a veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."  Id. at 142.  The Court also held that, in order 
to permit judicial review of a denial of service connection 
for PTSD by the Board, the Board must generally make specific 
findings of fact as to whether the veteran was engaged in 
combat with the enemy and, if so, whether the claimed 
stressors were related to such combat.  Id. at 145.  See also 
Zarycki v. Brown,
6 Vet. App. 91 (1993).

In this case, the veteran's DD Form 214 does not reflect the 
receipt of any medals which would automatically qualify as a 
combat citation as defined in 38 C.F.R. § 3.304(f).  The 
veteran has provided a history in which he claimed that he 
witnessed a Charley McCoy and also his Commanding Officer 
killed.  The report by ESG was unable to verify these deaths 
and to that extent, the veteran's history has been rebutted 
by other documents of record.  While it has been documented 
that the commanding officer for the Army Engineering Command 
in Vietnam was killed in May 1970 there is no evidence that 
the veteran witnessed that event.  Nonetheless, the Board 
notes that the veteran has consistently given a history of 
having been assigned to the 26th Engineer Battalion and 
having participated in duties that involved clearing roads 
and clearing land of mine fields and other booby traps.  The 
veteran has further testified that his unit was frequently 
ambushed during such duties and took casualties from mines 
and other enemy actions.  The Board notes that the veteran's 
service personnel records do verify his duties and 
assignments were exactly as he has testified.  The Board 
further notes that the unit history provided with the 
February 1989 ESG report verifies that the veteran's unit was 
involved in road clearing, land clearing, and road 
construction, that involved exposure to enemy mines, booby 
traps, and on a number of occasions resulted in unit 
casualties and significant damage to military equipment.  
Although the veteran was unable to specifically identify any 
of these casualties, the Board finds that discrepancy to be 
understandable given the passage of time since the events.  
The Board finds that the ESG report essentially verifies that 
the veteran was exposed to the type of stressors to which he 
has testified, namely removal of enemy mines and booby traps 
that resulted in unit casualties.  As the veteran was 
involved in such actions, the Board finds that the veteran 
was engaged in combat for purposes of 38 U.S.C.A. § 1154(b).

In this regard, the Board notes that the law provides that, 
of of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b). See also 
38 C.F.R. § 3.304(d).



Upon careful review of the evidentiary record, the Board 
finds that the provisions of 38 U.S.C.A. § 1154(b) are for 
application in the veteran's claim as he served in a combat 
theater against the enemy during his active service in the 
Republic of Vietnam, participating in two campaigns and 
serving within a unit that performed an inherently dangerous 
mission, namely the removal of enemy landmines and booby 
traps, and that did experience casualties as a result of that 
mission.  Further applying the provisions of 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), the Board finds that the 
veteran has presented credible evidence, in the form of his 
contentions and testimony, that he was exposed to stressors 
during his service.  Specifically, he has testified that his 
unit was involved in clearing land mines and booby traps, and 
took casualties as a result, and was also subject enemy 
ambush and mortar and rocket attacks, that also inflicted 
casualties upon his unit.  Given the unit histories provided 
by ESG, the veteran's testimony is certainly consistent with 
the overall circumstances, conditions, or hardship of his 
service.  Accordingly, granting the veteran the benefit of 
doubt in accordance with 38 U.S.C.A. § 1154(b), the Board 
finds that the veteran did experience his claimed stressors 
in service.

With regard to the medical evidence of record, the Board 
notes that most recent VA examination, in November 1996, made 
a diagnosis of PTSD, confirming the diagnosis made upon VA 
hospitalization in May 1988. The diagnosis of PTSD has been 
based upon the veteran's credible history of stressors.

Having carefully reviewed the evidentiary record, the Board 
concludes that the medical evidence  supports the veteran's 
current diagnosis of PTSD.  The medical record suggests, as 
likely as not, that the veteran does have PTSD due to his 
service.  Accordingly, service connection is warranted.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

